DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/26/2021 and 8/19/2021 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  Line 8 of claim 1 currently reads “characterised” but should read “characterized”.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  Line 3 of claim 16 currently reads “initialising” but should read “initializing”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 recites the limitation "the system" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the system" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the input/output module" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the cryptographic module" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the input/output module" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the cryptographic module" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the input/output module" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the cryptographic module" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the interconnect network" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 7-9, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murotake (US PGPub 2006/0015674) in view of Michael et al. [Michael] (US PGPub 2003/0099358).

As to claim 1
Murotake discloses a software-defined radio chip (self-booting software defined radio (SDR); see paragraph 0053, lines 1-2/dual function radio (DFR) chipset; see Fig. 2) comprising: 
a digital front end (front end unit 100, see Fig. 2) for converting digital intermediate frequency samples to digital baseband samples (see paragraph 0013, lines 2-6 and paragraph 0055, lines 3-5); and 
a digital back end (modulation/demodulation section 120, see Fig. 2) for processing the digital baseband samples to provide a consumable content (see paragraph 0013, lines 5-9; paragraph 0056 and paragraph 0057); 
the software-defined radio chip further comprising a reconfigurable hardware programmable logic circuit (reconfigurable logic devices; see paragraph 0038, line 19) configured at least to function as the digital front end (see paragraph 0040, lines 3-5 and paragraph 0056, lines 17-19).
Though Murotake discloses the software-defined radio chip comprising the reconfigurable hardware logic circuit being configured to function as the digital front end; Murotake fails to specifically disclose characterized in that the reconfigurable hardware programmable logic circuit comprises a secure cryptographic device for providing a root of trust having a particular key as part of a key ladder scheme.  
Michael discloses a software-defined radio chip (SDR 121, 123, 124; see Fig. 1) comprising:
a reconfigurable hardware programmable logic circuit (FPGA; see Figs. 1 and 2 and paragraph 0073, lines 5-7) comprising a secure cryptographic device (tamperproof hardware package 150, 203; see Figs. 1 and 2) for providing a root of trust having a particular key (secret key; see paragraph 0079, line 2) as part of a key ladder scheme (ciphering scheme; see paragraph 0020, line 1) (see paragraph 0020, lines 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Murotake’s invention with Michael’s in order to perform security checks at the front end level of a software-defined radio chip, since doing so would verify integrity of software to be downloaded to the reconfigurable hardware programmable logic device (see Michael paragraph 0073, lines 5-7).

As to claim 2
Murotake and Michael disclose the software-defined radio chip according to claim 1, wherein the digital back end comprises a digital signal processing module (FPGA adaptive modem 135; see Murotake Fig. 2; also DSP 204; see Michael Fig. 2).  

As to claim 3
Murotake discloses the software-defined radio chip according to claim 1, wherein the reconfigurable hardware programmable logic circuit is further configured to function as the digital back end (see paragraph 0056, lines 4-6).  

As to claim 4
Murotake discloses the software-defined radio chip according to claim 1, further comprising an analogue front end at least for converting a radio frequency signal to an analogue intermediate frequency signal and for converting the analogue intermediate frequency signal to provide the digital intermediate frequency samples (see paragraph 0055, lines 3-10).  

As to claim 7
Michael discloses the software-defined radio chip according to claim 1, wherein the system is configured to perform the processing after the decryption and/or verification (see paragraph 0077, lines 6-9 and paragraph 0079, lines 1-6).  

As to claim 8
Murotake discloses the software-defined radio chip according to claim 1, wherein the system is configured to perform the processing before the decryption and/or the verification (see paragraph 0038, lines 1-8).  

As to claim 9
Murotake discloses the software-defined radio chip according to claim 1, in which it is arranged for the processed configuration data to be used to configure at least one of the input/output module (I/O 230, see Fig. 3) or the cryptographic module (see paragraph 0060, lines 1-8).  

As to claim 12
Michael discloses a system comprising: 
a software-defined radio chip according to claim 4; 
an antenna (transceiver 201, see Fig. 2) for receiving the radio frequency signal for the radio frequency signal (see paragraph 0077, lines 1-4); and 
a server (server 101, see Fig. 1) for sending information to and/or receiving information from the software-defined radio chip, the server being configured to authenticate at least part of the information coming from the software-defined radio chip and the software-defined radio chip being configured to authenticate at least part of the information coming from the server (see paragraphs 0077 and 0079).  

As to claim 13
Murotake discloses a method for programming a software-defined radio chip (self-booting software defined radio (SDR); see paragraph 0053, lines 1-2/dual function radio (DFR) chipset; see Fig. 2) comprising a reconfigurable hardware programmable logic circuit (reconfigurable logic devices; see paragraph 0038, line 19).
However, Murotake fails to specifically disclose the software-defined radio chip comprising a root of trust, the method comprising: 
loading information onto the reconfigurable hardware programmable logic circuit after authenticating and decrypting the information using a key as part of a key ladder derived from particular key of the root of trust.  
Michael discloses a software-defined radio chip (SDR 121, 123, 124; see Fig. 1) comprising a root of trust, the method comprising: 
loading information onto the reconfigurable hardware programmable logic circuit (FPGA; see Figs. 1 and 2 and paragraph 0073, lines 5-7) after authenticating and decrypting the information using a key (secret key; see paragraph 0079, line 2) as part of a key ladder derived from particular key of the root of trust (see paragraph 0020, lines 1-5 and paragraph 0079, lines 3-6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Murotake’s invention with Michael’s in order to perform security checks for a software-defined radio chip, since doing so would verify integrity of software to be downloaded to the reconfigurable hardware programmable logic device (see Michael paragraph 0073, lines 5-7).

Allowable Subject Matter
Claims 5, 6, 10, 11, and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Murotake and Michael, individually and in combination, fails to specifically teach the software-defined radio chip (in regards to dependent claim 5) according wherein the secure cryptographic device comprises: 
a configuration module comprising: 
at least one cryptographic module accessible via at least one input/output module; and 
an interconnection network passing between modules of the secure cryptographic device; 
wherein the configuration module is arranged to configure at least one of the input/output module or cryptographic modules and/or at least a subset of the interconnect network.  
Murotake and Michael also fail to specifically teach the software-defined radio chip (in regards to dependent claim 10) wherein the input/output module or the cryptographic module comprises at least one of: a substitution box module, a substitution table module, a bit permutation module, a byte permutation module, or a matrix multiplication module.  
Murotake and Michael also fail to specifically teach the method (in regards to dependent claim 14), further comprising: 
processing at least a portion of the configuration data via a one-way function to form processed configuration data; and 
configuring at least one configurable module of the reconfigurable hardware programmable logic circuit using the processed configuration data.  According dependent claims 5, 10, 14, and the claims which depend upon them are allowable over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Brown whose telephone number is (571)272-5932.  The examiner can normally be reached Monday-Thursday from 5:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached at (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael J Brown/
Primary Examiner, Art Unit 2115